
	
		II
		111th CONGRESS
		2d Session
		S. 3463
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2010
			Mr. Leahy (for himself,
			 Mr. Durbin, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend chapter 303 of title 46, United
		  States Code, to provide fair treatment for the families of those killed on the
		  high seas. 
	
	
		1.Short titleThis Act may be cited as the
			 Survivors Equality Act of
			 2010.
		2.Fair treatment for the families of those
			 killed on the high seasChapter 303 of title 46, United States Code,
			 is amended by striking section 30303 and inserting the following:
			
				30303.Amount and apportionment of
				recovery
					(a)DefinitionIn this section, the term
				nonpecuniary loss means loss of care, comfort, and
				companionship.
					(b)RecoveryThe recovery in an action under this
				chapter shall be a fair compensation for the pecuniary and nonpecuniary loss
				sustained by the individuals for whose benefit the action is brought. The
				individuals for whose benefit the action is brought may also recover damages
				for the decedent’s pre-death pain and
				suffering.
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall take effect on the date of enactment of this Act and apply to
			 any civil action filed on or after that date.
		
